DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 and 12 directed to products (battery case, sealing block, and battery) non-elected without traverse (per the response filed 05/27/21.  Accordingly, claims 1-8 and 12 have been cancelled.

Allowable Subject Matter
Claims 9-11 and 13 (renumbered as 1-4) are allowed.
The following is an examiner’s statement of reasons for allowance: amended independent claim 9 (renumbered as claim 1) recites a novel structure in that a length of the sealing block is along at least 18% or more of the fourth outer edge while the non-sealing portion occupies a length of 50% or more also of the fourth outer edge. Lim et al. (US 2015/0162574 A1, as cited within the previous Office action(s) and IDS) is the closest prior art, teaching the formation a non-sealing portion along a fourth edge of a pouch battery (Lim Fig. 4). However, Lim does not teach toward this non-sealing portion being at least 50% of the length of the outer edge along which it is located; even the embodiment of Lim Fig. 1, which teaches a longer non-sealed passageway for gas exhaust, cannot be broadly interpreted to read upon the instant claim limitation since the passageway is not opened along the outermost edge of the pouch. After completing an updated thorough search, the state of the prior art appears to only encompass non-sealing portions which either occupy the full length of a fourth edge (thus, using a sealing block with a length of ≥ 18% of that edge would be non-obvious) or only a small open portion along a fourth edge (such as that in the Lim reference) used for exhausting gas during manufacture .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks pages 5-6, filed 02/17/2022, with respect to amended claim 9 have been fully considered and are persuasive.  The prior art rejections of the Final rejection have been withdrawn. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   
Kim (US 2020/0185695 A1) 
Yang et al. (US 2010/0028772 A1) teaches a pouch secondary battery with a non-sealing portion along a fourth outer edge (see Yang title and abstract). Yang [0036] teaches specific width dimensions of the non-sealing portion; however, Yang fails to teach any specifics with regards to the length of this non-sealing portion compared to that of the fourth edge of the battery pouch. Yang [0044, 0046-0047] and Figs. 2 and 5-7 teach the process of degassing the battery through the non-sealing portion, but these figured show the non-sealing portion occupying the full length of the outer fourth edge. While such reads on more than 50% of the length of the fourth edge as instantly claimed, there is no teaching in Yang nor reason a skilled artisan would have to modify Yang by using sealing block which seals 18% or more of this fourth edge since Yang teaches the edge being fully non-sealed during degassing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JESSIE L. WALLS/Examiner, Art Unit 1728                            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728